Citation Nr: 1513987	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-14 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a pulmonary disorder, to include sarcoidosis.

4.  Entitlement to service connection for skin cancer, to include as related to herbicide exposure.

5.  Entitlement to service connection for hives, to include as related to herbicide exposure.

6.  Entitlement to service connection for a prostate disorder, to include as related to herbicide exposure.



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Board notes that on his VA Form 9, the Veteran checked the box indicating his desire for a videoconference hearing before a Veterans Law Judge if possible, noting that he was then presently incarcerated.  In response, the RO sent to the Veteran a letter notifying him that videoconference hearings were held at the Boise RO and asking him if he would be able to attend such a hearing at a later scheduled date.  In response, the Veteran informed the RO that he would be unable to attend a hearing at the Boise RO.  Given the Veteran's indication that it was not possible for him to attend a hearing if scheduled in this matter, the Board will proceed with its adjudication of the Veteran's claims.

The Board further notes that the Veteran first filed for VA disability benefits in 1986, at which time he claimed service connection for, among other things, a nervous condition.  That claim was denied in May 1986 on the basis that a psychiatric disorder was not shown in service and because the Veteran had failed to report for his VA examination.  The Board notes that the agency of original jurisdiction (AOJ) did not treat the Veteran's current claim for PTSD as having been previously denied.  The Board also concludes that to the extent that the May 1986 decision represents a previous final denial of the Veteran's current claim for PTSD, new and material evidence sufficient to reopen the claim has been presented, as evidenced by the fact that VA afforded the Veteran a VA examination in connection with his current claim.  See Shade v. Shinseki, 24 Vet. App. 110, 124 (2010) (Lance, J. concurring) (stating that when evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement). Accordingly, the Board will proceed to simply evaluate the merits of the Veteran's PTSD claim.   


FINDINGS OF FACT

1.  At no time during the current appeal has the Veteran been found to have PTSD based on the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, as required by 38 C.F.R. § 4.125; the Veteran has not been diagnosed as having any other acquired psychiatric disorder.

2.  The Veteran's currently diagnosed hepatitis C was first identified many years after service and is not shown to be related to his military service.

3.  The evidence fails to establish a diagnosis of skin cancer during the claim period and there is no indication that a previously excised basal cell carcinoma resulted in a residual disability; skin cancer was not manifest to a compensable degree within a year of separation from service.

4.  The Veteran does not hives or any other diagnosed skin disorder that is attributable to military service.

5.  The evidence fails to establish a diagnosis of sarcoidosis or any other pulmonary disorder during the claim period; sarcoidosis was not manifest to a compensable degree within a year of separation from service.

6.  The Veteran has not been diagnosed as having prostate cancer and his currently diagnosed prostate disorder was first identified many years after service and is not shown to be related to his military service, to include his presumed exposure to herbicides.


CONCLUSIONS OF LAW

1.  The Veteran does not have PTSD that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2.  The Veteran does not have hepatitis C that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

3.  The Veteran does not have skin cancer that is the result of disease or injury incurred in or aggravated by active military service; nor may it be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

4.  The Veteran does not have a diagnosed skin disorder such as hives that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

5.  The Veteran does not have a pulmonary disorder that is the result of disease or injury incurred in or aggravated by active military service; sarcoidosis may not be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

6.  The Veteran does not have a prostate disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the claims decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claims, via a letter dated in February 2011.  The Board finds that this letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The relevant evidence obtained includes the Veteran's service treatment records (STRs), service personnel records, VA treatment records from the Portland, Oregon, VA Medical Center (VAMC) dated from 1985 to 1989, and treatment records from the Idaho Department of Corrections (IDOC) facility where the Veteran has been incarcerated since 2001, and statements from the Veteran.  The Veteran has not identified any outstanding relevant evidence and the Board is aware of none.  The Board is thus satisfied that no additional assistance in this regard is required.

The Veteran was also afforded VA examinations in connection with his claims of service connection for PTSD and hepatitis C.  The Board finds that the reports of these examinations are adequate for the Board to rely upon in this case, as they reveal that the examiners reviewed the claims folder and considered the lay contentions of the Veteran, as well as the medical evidence of record, before expressing opinions regarding the likelihood that the Veteran had hepatitis C or a psychiatric disorder that is attributable to service.  The Board finds that the VA examiners opinions in this regard are supported by adequate explanations and are consistent with the remaining evidence of record.  

The Board has also considered whether VA examinations were required in connection with the Veteran's claims of service connection for hives, skin cancer, prostate cancer, and/or a pulmonary disorder under the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4).  In accordance with those provisions, a medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is-- (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The evidence of record is such that the duty to obtain medical examinations was not triggered in connection with the Veteran's claims of service connection for hives, skin cancer, prostate cancer, and/or a pulmonary disorder.  As will be discussed in further detail below, the evidence fails to establish a current diagnosis of skin cancer or a pulmonary disorder.  Further, there is no evidence to suggest that the Veteran has any other skin disability or a prostate disorder that is related the Veteran's military service, to include his presumed exposure to herbicides.  Thus, the Board finds that there is no requirement to obtain a VA medical examination in connection with the Veteran's claim of service connection for hives, skin cancer, prostate cancer, and/or a pulmonary disorder, as there is no indication that these claimed disabilities may be associated with service.  See McLendon, 20 Vet. App. at 85-86; see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting appellant's argument that his "conclusory generalized statement that his service illness caused his present medical problems was enough to entitle him to a medical examination under the standard of [38 U.S.C.A. § 5103A(d)(2)(B).]").  The Board therefore finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  In addition, certain chronic diseases, including malignant tumors and sarcoidosis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Also for chronic diseases, as defined by regulation, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

The law further provides that there are certain diseases that are associated with exposure to "herbicide agents" during active military, naval, or air service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. § 3.309(e) (2014).  (In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram. 38 C.F.R. § 3.307(a)(6)(i).).  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  

As verified by the Veteran's service personnel records, the Veteran served in Vietnam during the requisite time period and is thus presumed to have been exposed to an herbicide agent during service.  Accordingly, service connection is warranted on a presumptive basis if it is shown that the Veteran has one of the diseases enumerated in 38 C.F.R. § 3.309(e), provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. § 3.309(e). 	


A.  PTSD

Service connection for PTSD requires:  (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 38 C.F.R. § 3.304(f) (2014).  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

In the instant case, the Board finds that regardless of whether the Veteran's claimed in-service stressors in fact occurred as alleged, service connection for PTSD is not warranted because the Veteran has not been diagnosed as having PTSD.  Notably, the Veteran was afforded a VA PTSD examination in September 2011.  At that time, he reported "reliving" his Vietnam experiences, to include coming "under fire while flying a helicopter as part of a 'six-helicopter insertion on a knife ridgeline'"; making dangerous flights; being involved in a survivor rescue mission and coming upon hundreds of dead bodies; and witnessing injury to a maintenance officer.  The Veteran endorsed recurrent and intrusive distressing recollections of these events, stating that "he wakes up at night thinking about and 'reliving' the stressful events he described."  He finds this to be stressful.  The Veteran also reported that his ex-wives felt as though he was emotionally numb, which he believes could be related to his Vietnam experiences.  The Board points out the Veteran made similar statements on his VA Form 21-0781 (Statement in Support of Claim for Service Connection for PTSD) filed in connection with his current claim.  

Upon examination of the Veteran and review of the claims folder, the VA examiner found the Veteran did not meet the criteria for an Axis I diagnosis of PTSD or any other psychiatric disorder.  The examiner noted that the only PTSD symptom endorsed by the Veteran was that of reliving his Vietnam experiences, which is not sufficient to support a diagnosis of PTSD in accordance with the criteria set forth in the DSM-IV, as required by regulation, 38 C.F.R. 4.125a.  See DSM-IV (setting forth criteria for establishing a diagnosis of PTSD).  

The Board notes that the evidence does not otherwise establish that the Veteran has a diagnosed psychiatric disability.  Records from the IDOC show that the Veteran was seen for a psychiatric evaluation in April 2004.  At that time, he denied experiencing a multitude of psychiatric symptoms.  Psychological testing was administered, the results of which indicated a "personality with narcissistic traits".  In October 2009, the Veteran was seen for a mental health intake.  A history of mental health concerns and non-complacency was noted.  The records further indicate several periods of segregation, but do not reveal a diagnosed psychiatric condition.

Under the circumstances, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for PTSD.  Without evidence of a current diagnosis of PTSD or some other acquired psychiatric disorder, there can be no award of service connection, as there is no current disability as defined by regulation.  See Davidson and Cohen, both supra; 38 C.F.R. § 4.125; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (stating that without "competent evidence of current disability," there can be no award of service connection).  Accordingly, because the evidence of record fails to reveal a diagnosis of PTSD (or any other acquired psychiatric disorder) that meets the regulatory requirements during the pendency of the Veteran's claim, there is simply no basis upon which to award service connection for PTSD or any other acquired psychiatric disorder.  See Cohen and Caluza, both supra.  

In finding that evidence fails to establish a currently diagnosed psychiatric disorder, the Board is also aware that in certain situations, lay evidence may be sufficient to diagnose a medical condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (discussing when lay evidence is sufficient to establish a diagnosis).  While the Veteran believes that he currently suffers from PTSD, his statements are not considered competent evidence of a diagnosis because psychiatric disorders are not the type of disability that a lay person is competent to diagnose, because psychiatric diagnoses require a certain set of symptoms, indicators, and responses that meet a defined set of criteria.  See DSM-IV.  

B.  Hepatitis C

The Veteran contends that he has hepatitis C as a result of his active military service.  When asked to identify his hepatitis C risk factors, the Veteran alleged his belief that his hepatitis C is the result of his being splattered with another soldier's blood when that soldier received an air-gun inoculation.  He also reported sharing razor blades in service.  

The Board notes that medically recognized risk factors for hepatitis C include:  (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02), dated April 17, 2001.

In addition to the general statutory and regulatory legal authority governing service connection claims, a VA Fast Letter issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  It also noted that transmission of hepatitis C virus with air gun injections was "biologically plausible," notwithstanding the lack of any scientific evidence of documented cases of air-gun infection.  The Fast Letter noted that it was "essential" that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission and, if applicable, a rationale as to why the examiner believes the air gun was the source of the hepatitis C.

In the instant case, the Veteran's medical records indicate a current diagnosis of hepatitis C.  His STRs, however, are silent for findings of, or treatment related to, hepatitis C.  On a September 1975 report of medical history, filled out in connection with a Reserve retention examination, the Veteran denied having had hepatitis or jaundice.  In March 1989, the Veteran presented to the Portland VAMC with complaints of fatigue, nausea, and jaundice.  The assessment was probable hepatitis A of unknown etiology, but it was noted that laboratory results were pending.  Records from the IDOC show that the Veteran was diagnosed with hepatitis C in 2007.  At that time, the Veteran stated that he had "no idea how he may have gotten" hepatitic C.

In May 2013, the Veteran was examined in connection with his claim.  At that time, he reported his risk factors to be an air-gun inoculation and sustaining an injury as a helicopter pilot.  He also reported sharing razors and/or toothbrushes while in service, but denied splatter or direct blood exposure.  Upon review of the record and examination of the Veteran, the VA examiner opined that it was less likely than not that the Veteran's hepatitis C was related to service.  The examiner noted that although the Veteran reported bloody bodies in his helicopter, he did not report blood spatter or exposure.  The examiner then stated that the hepatitis C was not associated with the type of hepatitis indicated in 1989 and, even assuming that the 1989 infection was related to hepatitis C, it would have represented a newly acquired infection, and not a chronic infection dating to the Veteran's military service.  The examiner also stated that there has been no documented transmission of hepatitis C by air gun vaccination, although acknowledged that that remained a controversial topic in the medical research community.  The examiner then went on to discuss the fact that multiple studies had suggested that incarceration for greater than 48 hours is an independent risk factor for hepatitis C, although the reason for that was unclear.  The examiner also noted that that there was no identified source of hepatitis C risk or acquisition in 10 to 40 percent of cases.  

Upon review of the record, the Board finds that the preponderance of the evidence weighs against a relationship between the Veteran's hepatitis C and his military service.  In the instant case, there is no indication of hepatitis C in service or until more than 30 years after service.  Furthermore, no medical professional has attributed the Veteran's hepatitis C to service, to include to his alleged risk factors.  In this regard, the Board notes that although on his risk factor questionnaire and in a statement in support of his claim, the Veteran alleged being splattered with another soldier's blood, he did not report blood splatter or exposure to the VA examiner when asked about his risk factors.  It is unclear to the Board why the Veteran would not divulge the incident reported on his risk factors questionnaire to the VA examiner had it in fact occurred, as that would be evidence in support of his claim.  The Board thus questions the Veteran's credibility in reporting the blood splatter incident on his risk factor questionnaire.  Ultimately, the Board finds that, in light of the lack of in-service complaints or treatment suggestive of hepatitis C, the post-service medical records first showing a diagnosis of hepatitis C in 2007, and the VA examiner's negative nexus opinion, there is no basis to establish service connection for hepatitis C.  This is so because a crucial element of service connection has not been shown.  See Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).

In finding that service connection for hepatitis C is not warranted based on the lack of nexus evidence, the Board is cognizant of the fact that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection.'"  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  While certain symptoms of hepatitis C are certainly of an observable nature, the Veteran has not asserted a continuity of symptoms since service that were later attributed to his hepatitis C.  In any event, because hepatitis C is not one of the conditions identified in 38 C.F.R. § 3.309(a), the nexus prong cannot be established by demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker, supra.  Furthermore, because generally the etiology of dysfunctions and disorders is a medical determination, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to etiologically relate hepatitis C to service, especially in light of the fact that the evidence fails to demonstrate the onset of that disability in service and the fact that a medical expert has opined against an etiological relationship.  See Colantonio and Jandreau, both supra.  

In finding that service connection for hepatitis C is not warranted, the Board has considered the benefit-of-the-doubt doctrine.  However, because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102 (2014).

C.  Skin Cancer

The Veteran asserts that he has skin cancer as a result of his exposure to Agent Orange in service.  Medical records from the IDOC show that a skin biopsy of the right lumbar area done in February 2009 resulted in a diagnosis of basal cell carcinoma.  The Veteran was seen for removal of the basal cell carcinoma the following month.  The Veteran's medical records do not reveal any recurrence of the basal cell carcinoma or additional cancerous skin sites during the claim period.  Nor is there any indication of skin cancer residuals, except for a dermal scar that has not been indicated to be painful, unstable, or productive of any functional incapacity.  

Notably, the Veteran did not file his claim of service connection for skin cancer until November 2010.  Given that the Veteran's basal cell carcinoma was completely excised prior to the filing of his current claim and the record fails to reveal any residual disability or recurrence of skin cancer since that time, it would not appear as though the Veteran has a current disability for which an award of service connection can be made.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that a "current disability" includes a disability present at the time of filing or during the pendency of a claim).  However, in Romanowsky v. Shinseki, the United Stated Court of Appeals for Veterans Claims (Court) held that "when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency."  26 Vet. App. 289, 294 (2013).  

Here, the Veteran's diagnosis of basal cell carcinoma was made more than a year and a half prior to his filing a claim for such.  The Board finds this to be outside the realm of a "recent" diagnosis.  Furthermore, there is no evidence that skin cancer has recurred since that time or that it resulted in any residual disability.  Although the Veteran has alleged having multiple skin cancers removed throughout his adult life, the Board points out that in filing a claim of service connection for skin cancer, the Veteran reported the date of onset to be in 2009.  Notably, the report of his February 2009 biopsy states specifically that there is "[n]o previous history of malignancy."  Curiously, an IDOC active problem list does note cancer removal from the back in 1999, but it is not indicated to be skin cancer and the notation is contradicted by later evidence.  Given this contradictory evidence, the Board finds the Veteran's self-reported history of skin cancer not credible.  In this regard, the Board notes that a July 2005 treatment entry indicates a history of questionable or possible skin cancer.  It appears, however, that that was based on the Veteran's self-reported history, as opposed to any medical evidence, especially in light of a later indication of no previous malignancy.  Moreover, the Veteran's treatment records indicated that he was to be seen yearly for follow-up following his skin cancer excision.  In 2010, the Veteran was noted to have several small lesions on his upper chest, but none was thought to be malignant, and there is no other evidence, to include the Veteran's lay statements, that documents or suggests the recurrence of skin cancer since 2009.

Accordingly, because the probative evidence of record weighs against a finding of skin cancer or a residual thereof diagnosed during the pendency of the Veteran's claim, the claim of service connection for such must be denied as the evidence fails to establish the presence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Further, because there is no indication of skin cancer within a year of service, the one-year presumption for malignant tumors under 38 C.F.R. §§ 3.307 and 3.309 is not helpful, nor are the provisions of 38 C.F.R. § 3.303(b) pertaining to chronicity or continuity of symptomatology.  In finding that service connection for skin cancer is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert, supra; 38 C.F.R. § 3.102.

D.  Hives

The Veteran seeks service connection for hives, which he indicated on his application for benefits began in 1976.  At the outset, the Board notes that the Veteran has provided little information concerning the exact nature of his claim or his theory of entitlement.  Thus, the Board will consider generally whether the evidence supports a finding of service connection for any diagnosed skin disability, save for skin cancer, as entitlement to service connection for such has already been addressed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (requiring consideration of alternative disabilities within scope of claim).

Upon review of the evidence, the Board finds no basis upon which to award service connection for the Veteran's claimed hives or for any other diagnosed skin disability.  Although the evidence reveals a diagnosis of rosacea during the claims period and variously indicates treatment for non-malignant skin lesions, there is simply no evidence to suggest that the Veteran's skin problems are in any way related to service, to include his presumed exposure to herbicides.  Notably, the Veteran has not been shown to suffer from a skin disability presumed to be associated with herbicide exposure, as there is no indication of chloracne or other acneform disease consistent with chloracne or of porphyria cutanea tarda.  See 38 C.F.R. § 3.309(e).  Further, the Veteran's STRs are silent for complaints or treatment related to his skin.  His January 1971 separation examination report documented that his skin was clinically evaluated as normal at that time and there was no indication of a skin disorder at the time of his September 1975 Reserve retention examination.  The Veteran also did not claim service connection for hives or any other skin disorder at the time he initially filed for VA disability compensation in 1986.  Further, no medical professional has attributed the Veteran's non-malignant skin lesions or rosacea to service, and the Veteran has proffered to no evidence that suggests that these conditions may be attributable to herbicide exposure.  In short, there is simply no evidence, other than the Veteran's own lay statements, to suggest that the Veteran has a skin disorder that is in any way attributable to service.

In view of the evidence, only a current disability is shown.  Consequently, service connection is not warranted for hives/general skin disorder, to include as a result of exposure to herbicides.  See Davidson, supra (service connection requires evidence of in-service incurrence or aggravation of a disease or injury and a nexus between the claimed in-service disease or injury and the present disability); see also Maxson, supra.

Further, although the Veteran believes that he has hives or some other skin disorder that is attributable to service, the Board notes that etiology of dysfunctions and disorders is generally a medical determination.  See Colantonio and Jandreau, both supra.  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion, especially in light of the fact that the evidence fails to demonstrate the onset of a skin disorder in service.  See Jandreau, supra.  

E.  Pulmonary Disorder

The Veteran has claimed service connection for pulmonary sarcoidosis.  Sarcoidosis is "a chronic, progressive generalized granulomatous reticulosis of unknown etiology" that "can affect almost any organ or tissue."  Dorland's Illustrated Medical Dictionary, 31st ed., 1693 (2007).  A February 2009 treatment entry notes a past history of sarcoidosis, diagnosed 10 years prior.  Chest x-rays taken in February 2009, however, failed to reveal any pulmonary disability.  Indeed, there was no evidence of mediastinal widening, hilar adenopathy, or parenchymal or pleural abnormalities, and the reviewing clinician indicated no active or acute chest disease.  The evidence does not otherwise reveal that the Veteran has been diagnosed as having a pulmonary disorder during the pendency of his claim.

As noted above, service connection cannot be awarded in the absence of current disability.  Caluza and Brammer, both supra.  Without evidence of a current pulmonary disability, the Board finds that the claim of service connection for a pulmonary disorder, to include sarcoidosis must be denied.  See Brammer, supra.  In reaching this conclusion, the Board has considered whether an April 2010 consultation request that listed "? Sarcoid" as an assessment establishes a current diagnosis.  Not only is there no indication that the consultation was requested in relation to pulmonary complaints, no treatment record dated thereafter affirms a diagnosis of sarcoidosis.  Accordingly, the Board does not find that the April 2010 document is sufficient to establish a current diagnosis of pulmonary sarcoidosis.

The Board is also aware that sarcoidosis is considered to be a chronic disease that may be presumed to have occurred in service if manifested to a degree of 10 percent within one year of service discharge.  38 C.F.R. §§ 3.307, 3.309(a).  However, there is no evidence of record that suggests sarcoidosis manifested to such a degree within a year of service discharge.  Therefore, the presumption of service connection does not apply in this case.

In finding that service connection for a pulmonary disorder, to include sarcoidosis, must be denied, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not helpful.  See 38 U.S.C.A. § 5107(b); Gilbert, supra; 38 C.F.R. § 3.102.

F.  Prostate Disorder

The Veteran asserts entitlement to service connection for a prostate disorder on the basis of his exposure to Agent Orange in service.  At the outset, the Board notes that prostate cancer is a disease presumptively linked to herbicide exposure.  However, to the extent that the Veteran is claiming service connection for prostate cancer, the record fails to reveal that he has been diagnosed as having prostate cancer.  Indeed, in a February 2011 statement, the Veteran reported "prostate problems not yet diagnosed as cancer."  There is no evidence dated since that time showing a diagnosis of prostate cancer and the Veteran has not alleged an affirmative diagnosis of such.  While prostate cancer has not been shown, the record does reveal that the Veteran has been diagnosed as having benign prostatic hyperplasia (BPH).  Initially, the Board notes that BPH is not one of the enumerated disabilities listed under 38 C.F.R. § 3.309(e).  Thus, although the Veteran served in the Republic of Vietnam during the requite time period, because he has not been diagnosed as having prostate cancer and because BPH is not a disability for which the Secretary has specifically determined that a presumption of service connection should apply based on herbicide exposure, the provisions of 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) are not for application in this case.

Regardless of whether a claimed disability is recognized under 38 C.F.R. § 3.309(e), a veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).  On the issue of direct service connection, the Board notes that the Veteran's STRs are silent for complaints or treatment related to his prostate.  All systems were clinically evaluated as normal at the time of separation from service and in 1975 when the Veteran presented for a Reserve retention examination.  The Veteran also reported himself to be in excellent health at that time.  

Records from the IDOC show that he presented with complaints of prostate problems in October 2009.  At that time, he was found to have a prostate-specific antigen (PSA) level of 1.84 ng/mL, and an assessment of BPH was recorded.  In April 2010, the Veteran was found to have a testicular mass.  It was noted that his last prostate examination had been more than nine years prior and that he had a history of BPH, treated with Cardura.  The assessment was BPH and his dosage of Cardura was increased.  

Here, the Board finds that service connection for BPH must be denied.  The record contains no nexus evidence linking BPH to the Veteran's active military service, to include exposure to herbicides.  None of the clinicians who have treated the Veteran for his BPH have indicated an association between the Veteran's BPH and service.  
Further, the Veteran has not asserted that he suffered from BPH or any prostate-related disorder in service, nor has he indicated that he experienced symptoms since service or that a medical practitioner has told him that his BPH is traceable to his period of military service.

In view of the evidence, only a current disability is shown.  An in-service event, injury, or disease, has not been shown.  Additionally, the Veteran's BPH was not diagnosed until more than 30 years after service.  Further, there is an absence of symptomatology during the intervening period.  Notably, when the Veteran first filed a claim for VA disability benefits in 1986, no mention of prostate problems was made, which suggests that the Veteran was not then suffering from prostate problems.  Moreover, medical nexus evidence linking the current disability to military service, or specifically to herbicide exposure, is not shown.  Consequently, service connection is not warranted for BPH on a direct basis, including as a result of exposure to herbicides.  See Davidson, supra (service connection requires evidence of in-service incurrence or aggravation of a disease or injury and a nexus between the claimed in-service disease or injury and the present disability); see also Maxson, supra.

Further, although the Veteran believes that his BPH is due to herbicide exposure, the Board notes that etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau, supra.  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion, especially in light of the fact that the evidence fails to demonstrate the onset of BPH in service.  See Jandreau, supra.  

In finding that service connection for BPH is not warranted, the Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits. The Board is unable to identify a basis for granting service connection.  38 U.S.C.A. § 5107(b); Gilbert, supra; 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for a pulmonary disorder, to include sarcoidosis, is denied.

Entitlement to service connection for skin cancer, to include as related to herbicide exposure, is denied.

Entitlement to service connection for hives or other skin disorder, to include as related to herbicide exposure, is denied.

Entitlement to service connection for a prostate disorder, to include as related to herbicide exposure, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


